Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 10, 2008 Ms. Dana Hartz Staff Accountant Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Mail Stop 3561 Re: Staff Comment Letter Dated September 25, 2008 regarding Syncora Holdings Ltd. Form 10-K for the Fiscal Year Ended December 31, 2007 and Form 10-Q for the Quarterly Period Ended June 30, 2008 File No. 001-32950 This letter sets forth the responses of Syncora Holdings Ltd. (hereafter referred to as the Company, we or our) to the comments contained in your letter, dated September 25, 2008, relating to our Form 10-K for the Fiscal Year Ended December 31, 2007 and Form 10-Q for the Quarterly Period Ended June 30, 2008 filed with the Securities and Exchange Commission (the Commission) on March 17, 2008 and August 11, 2008, respectively. The comments of the staff of the Commission (the Staff) are set forth in italics and our responses are set forth in plain text immediately following each comment. Form 10-K for the Fiscal Year Ended December 31, 2007 Exposure to Residential Mortgage Market, page 78 Staff Comment  1. For each of your ABS CDOs in the table on page 84, please disclose the following: The original level of subordination when you insured these transactions and the level as of December 31, 2007; and Your net derivative liability as of December 31, 2007. Company Response  In response to the Staffs comment, we have provided the requested disclosure on page 63 of our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2008 as requested by the Staff. In addition, we intend to provide this disclosure in any subsequent Annual Report on Form 10-K filed under the Securities Exchange Act of 1934 Act, as amended (the 34 Act) as appropriate. 1 Staff Comment  2. For each of your CDO squared exposures in the table on page 85, disclosure your net derivative liability as of December 31, 2007. Company Response  In response to the Staffs comment, we have provided the requested disclosure on page 64 of our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2008 as requested by the Staff. In addition, we intend to provide this disclosure in any subsequent Annual Report on Form 10-K filed under the 34 Act as appropriate. Staff Comment  3. Please modify your direct RMBS exposure by deal tables to include the cumulative losses, subordination, and the amount of loans that are delinquent, defaulted or in foreclosure. Company Response  In response to the Staffs comment, we have provided the disclosure on pages 57-60 of our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2008 as requested by the Staff. In addition, we intend to provide this disclosure in any subsequent Annual Report on Form 10-K filed under the 34 Act as appropriate. Critical Accounting Policies and Estimates Reserves for Losses and Loss Adjustment Expenses, page 85 Staff Comment  4. For case basis reserves of financial guarantee business written, please expand your disclosure to discuss what other models similar to cash flows you use to estimate the net present value of the anticipated shortfall between the scheduled payments and the proceeds to be received from the sale of collateral and the instances when you would use such model. In addition, please disclose if any of the quantitative and qualitative factors you disclose are weighted greater than other factors considered, and if so, which factors. Also discuss the historical experience and trends in the factors and how they have impacted your current reserve estimates. Company Response  (a) In response to the Staffs comment, we intend to delete the reference to other similar models in any subsequent Annual Report on Form 10-K because our case basis reserves are determined using only cash flow models to estimate the net present value of the anticipated shortfall between (i) scheduled payments on an insured obligation plus anticipated loss adjustment expenses and (ii) anticipated cash flow from the proceeds to be received on sales of any collateral supporting the obligation and other anticipated recoveries. 2 (b) In response to the Staffs comment, we supplementally advise the Staff that the quantitative and qualitative factors cited in the disclosure referenced in the Staffs comment were intended to represent examples of the types of quantitative and qualitative factors that we may consider in determining or assessing the need for a case basis reserve. These examples are not intended to represent a comprehensive list of factors that we may consider or should be considered. These factors and our assessment thereof are subject to the specific facts and circumstances associated with the specific insured transactions being reviewed by us for purposes of determining or assessing the need for a case basis reserve. In response to the Staffs comment, we intend to amend our disclosure in any subsequent Annual Report on Form 10-K to clarify this point as follows (with the amended disclosure underlined): Case basis reserves on financial guarantee insurance business written are established by us with respect to a specific policy or contract upon receipt of a claim notice or when management determines that (i) a claim is probable in the future based on specific credit events that have occurred and (ii) the amount of the ultimate loss that we will incur can be reasonably estimated. As specific case basis reserves are established we consider whether any changes are required to the assumptions underlying the calculation of unallocated reserves (which are discussed below) as a result of such activity. The amount of the case basis reserve is based on the net present value of the expected ultimate loss and loss adjustment expense payments that we expect to make, net of expected recoveries under salvage and subrogation rights. Case basis reserves are determined using cash flow models to estimate the net present value of the anticipated shortfall between (i) scheduled payments on the insured obligation plus anticipated loss adjustment expenses and (ii) anticipated cash flow from the proceeds to be received on sales of any collateral supporting the obligation and other anticipated recoveries. A number of quantitative and qualitative factors are considered when determining or assessing the need for a case basis reserve. These factors may include the creditworthiness of the underlying issuer of the insured obligation, whether the obligation is secured or unsecured, the projected cash flow or market value of any assets that collateralize or secure the insured obligation, and the historical and projected loss rates on such assets. Other factors that may affect the actual ultimate loss include the state of the economy, changes in interest rates, rates of inflation and the salvage values of specific collateral. Such factors and our assessment thereof will be subject to the specific facts and circumstances associated with the specific insured transaction being considered for case reserve establishment .
